Citation Nr: 1643051	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  04-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating prior to June 28, 2008, and in excess of 10 percent thereafter, for service-connected left shoulder scar, residuals of shell fragment wound with tendonitis.

2.  Entitlement to an initial compensable for service-connected left lateral trunk scar, residuals of shell fragment wound.

3.  Entitlement to service connection for residuals of a left scalp disorder, to include scars, due to a shell fragment wound.

4.  Entitlement to service connection for residuals of a left tympanic perforation due to a shell fragment wound.

5.  Entitlement to service connection for residuals of a stomach disorder, to include scars, due to a shell fragment wound.

6.  Entitlement to service connection for a dental disorder, claimed as mouth and gum disabilities, due to a shell fragment wound.

(The issues of entitlement to an initial rating in excess of 50 percent prior to March 19, 2004, and in excess of 70 percent thereafter, for service-connected posttraumatic stress disorder, entitlement to a total disability rating based on individual unemployability (TDIU), and entitlement to a compensable rating for service-connected malaria, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  He served in the Republic of Vietnam, and his awards include the Combat Infantryman Badge and the Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2006, the Veteran testified at a Travel Board hearing before Veterans Law Judge (VLJ) Braeuer.  In November 2011, the Veteran testified at a Travel Board hearing before VLJ Flowers.  In January 2015, the Veteran testified at a Travel Board hearing before VLJ Auer.  Transcripts of all three hearings are associated with the claims file, and all three hearings addressed the issues listed on the title page.  During the January 2015 hearing, the Veteran indicated that he would withdraw the claims listed on the title page in the event that a TDIU was assigned from the date of his initial claim, June 18, 2002.

The Board notes that, in an October 2008 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's disability rating for his service-connected left shoulder scar, residuals of shell fragment wound with tendonitis to 10 percent, effective June 28, 2008.  However, the issue is still before the Board because he has not expressed satisfaction with the assigned rating, and he is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board had recharacterized the issue to reflect the October 2008 rating decision.

These matters were remanded by the Board in October 2006, May 2009, May 2010, and June 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Veteran has provided testimony before three VLJs concerning the three issues listed on the title page.

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  By law, an appeal can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when an appellant has had a personal hearing before more than one VLJ during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review. 

Under these circumstances where a "claimant's appeal is assigned to a Board panel in a piecemeal fashion," the Court held in Arneson that the "claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case."  This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case."  Id.

In the present case, the Board sent a letter to the Veteran in July 2016 informing him that VLJ who conducted the November 2011 hearing was no longer employed at the Board.  Because of the Court's holding in Arneson, the Board informed him that he had the option of having another hearing before a VLJ who would be assigned to the panel.  In August 2016, the Veteran requested a Travel Board hearing before another VLJ.  Therefore, the issues on appeal must be remanded to the AOJ in order to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing before a VLJ sitting at the RO (or two VLJs in the event one of the two VLJs currently assigned to the panel is no longer employed at the Board).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________       ________________________________
          MARJORIE A. AUER                                      WAYNE M. BRAEUER
           Veterans Law Judge		          Veterans Law Judge
     Board of Veterans' Appeals		      Board of Veterans' Appeals



______________________________
A. JAEGER
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


